Truly, J.,
delivered the opinion of the court.
On the 4th of June, 1890, Mary Ann Ray executed a trust deed conveying to I. M. Kelly real estate and personal property therein described, with full power to take charge of, control., manage, and direct as he might see proper, in the interest of her minor son, Harvel Ray, until he, the said Harvel Ray, shall’ become of age, “when the said property herein conveyed and still remaining in the hands of said trustee, shall be delivered to him, and said trustee is hereby directed to make a deed in fee simple to said lands, to said Harvel Ray, who shall thereafter hold the same absolutely,” with this further provision: “Should said minor die during his minority without a wife living or issue of the body or descendants of the same, the property herein conveyed shall go to his half-brother, B. J. Barrier, or his. children or descendants of the same, should he have any.” The said trustee is given full power to lease or sell said property, and provide for the maintenance and education of said minor, Harvel Ray. The said Harvel Ray was eighteen years of age, as shown by this record, on June 12, 1903. On the 1st day of July, 1903, his civil disabilities of minority were removed by the chancellor in vacation. The following is the language of the order: “The civil disabilities of minority of Harvel Ray *602be and they are hereby removed generally, and he is authorized to do and perform all acts in reference to his property or otherwise, and make a will, and be sued and to sue, as he could if he was of full age of twenty-one years.” On the 10th day of September, 1903, the said Harvel Ray filed his bill of complaint in the chancery court of Madison county, making I. M. Kelly, trustee, sole defendant thereto; praying that the said I. M. Kelly be ordered by court to file a final account of trusteeship, and to deliver up all money in his hands due him, and to convey to him all other property that Harvel Ray owns. To this bill of complaint defendant demurred, and, amongst other grounds of demurrer, sets up that the trust created was a continuing one,* and that defendant’s position as trustee or guardian does not terminate until the said Harvel Ray arrives at the age of twenty-one years; also that the said B. J. Barrier was a necessary party to the bill of complaint, and had not been joined therein.
' We find no merit in the contention of appellant that the emancipation of the minor terminates his minority. The terms of the trust is the law of the trust. It was the evident intention of Mrs. Mary Ann Ray that the trustee should remain in full possession and control of the financial affairs of the minor until he arrived at the age of twenty-one years. Parties must be considered to mean what their words imply in the usual acceptation thereof. Section 1508, Code 1892, defines the term “minor” to mean “any person under twenty-one years of age,” and this is the law. The removal of the disabilities of minority only authorizes the making of contracts in reference to the management of the property that the emancipated minor is lawfully the owner of. In this case Harvel Ray will not be the owner of the property described in the Kelly trust deed until he becomes twenty-one years of age. If the trustee had been ordered to make a deed in fee simple to the lands in question to the said Harvel Ray, and thereafter Harvel Ray had died dur*603ing his minority, unmarried and without issue, could it be contended that the rights of B. J. Barrier would not be prejudiced thereby ?
~We think the judgment of the chancellor correct, and it is therefore affirmed.